Citation Nr: 1739755	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with crepitation.  

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with crepitation.  

3.  Entitlement to a rating in excess of 10 percent for right knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this claim in October 2013 and March 2016.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development.  The Veteran contends that his bilateral knee degenerative joint disease (DJD) and right knee instability have worsened since his last VA examination.  See December 2013 Statement.  

Since his last examination in November 2013 for bilateral knee DJD and right knee instability, new requirements mandate additional findings.  According to Correia v. McDonald, VA joint examinations must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App 158 (2016).  Therefore, the Board finds that a new VA examination is required to provide these findings.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since October 2015.  

2.  After completing the preceding development, schedule the Veteran for a VA examination to address the severity of his bilateral knee DJD and right knee instability.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing in both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner must include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.  The examiner should opine as to whether these reports are consistent with the disability found on examination.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




